DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL HAVING A VARIED MULTIPLEXING GATE SIGNAL VOLTAGE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (U.S. Patent Pub. No. 2016/0189657; already of record in IDS).

Regarding claim 1, Oh discloses a method of driving a display panel (100), wherein the display panel comprises a multiplexing unit (150) and a plurality of pixels arranged in an array of M rows and N columns, (fig. 1, [0021]), the multiplexing unit (150) comprises a plurality of thin film transistors (Tr1-Tr6), and each thin film transistor (Tr1) of the multiplexing unit comprises a gate electrode applied with a multiplexing unit gate signal (MUX1), a first electrode applied with a data signal (SL1), and a second electrode electrically connected to a pixel driving circuit of a pixel (i.e. pixel circuit of fig. 2), (fig. 4, [0027, 0029]); and wherein the method comprises: 
acquiring a plurality of data signals (i.e. data reading unit 610 reads the size of image data DATA1-DATAm) for driving i-th row of pixels, where 1≤i≤M, (fig. 6, [0038]); 
generating multiplexing unit gate signals (i.e. control signal output unit 630 outputs MUX1-MUX6) for respective thin film transistors (Tr1-Tr6) of the multiplexing unit (150) based on the plurality of data signals (DATA), (fig. 6, [0040-0041]); and 
applying the multiplexing unit gate signals (MUX1-MUX6) to gate electrodes of the respective thin film transistors (Tr1-Tr6), so that the respective thin film transistors of the multiplexing unit are turned on or turned off, (figs. 4-5, [0029-0030]),
wherein the multiplexing unit gate signals (MUX1-MUX6) change according to changes of the plurality of data signals (i.e. MUX1-MUX6 outputs different voltages between V1-V6 based on the reference data DATA_ref), (figs. 5-6, [0035-0036 and 0040-0041]).

Regarding claim 7, Oh discloses wherein each pixel comprises a first primary-color sub-pixel (i.e. first pixel column having red subpixels for receiving red data R), a second primary-color sub-pixel (i.e. second pixel column having green subpixels for receiving green data G), and a third primary-color sub-pixel (i.e. third pixel column having blue subpixels for receiving blue data B), and in the same frame, voltages of a plurality of data signals (DATA) for driving a plurality of columns of sub-pixels with the same primary color have the same polarity (i.e. first column having positive polarity for red subpixels receiving red data R), (fig. 4, [0031-0032]).

Regarding claim 8, please refer to claim 1 for details. 

Regarding claim 14, Oh discloses a display panel (100) comprising the driving circuit (600) of claim 8, (figs. 1 and 6, [0020-0021]).

Allowable Subject Matter
Claims 2-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 2, Oh discloses wherein the plurality of data signals (DATA) for driving the i-th row of pixels comprise a plurality of positive voltage signals (source line SL1 for outputting positive data voltage) and a plurality of negative voltage signals (i.e. source line SL2 for outputting negative data voltage), (figs. 4-5, [0035]).
However, none of the prior art of record teaches alone or in combination the limitation “determining a maximum positive voltage which has a maximum value among the plurality of positive voltage signals; and determining a minimum negative voltage which has a minimum absolute value among the plurality of negative voltage signals.”

Claims 3-6 are dependent upon claim 2 and are allowed for the reason mentioned above in claim 2. 

	Claim 9 is similar to claim 2 and is allowed for the reason mentioned above in claim 2. 

	Claims 10-13 are dependent upon claim 9 and are allowed for the reason mentioned above in claim 9.  

Conclusion
Imai (U.S. Patent Pub. No. 2018/0068615) discloses an active matrix display device and method for driving the same.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691